Citation Nr: 0031647	
Decision Date: 12/05/00    Archive Date: 12/12/00

DOCKET NO.  99-15 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
bilateral shoulder disorder.

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
rheumatoid arthritis of the shoulders.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel



INTRODUCTION

The veteran had active military service from October 1944 to 
March 1945, from March 1947 to June 1949, and from June 1950 
to October 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating determination 
of the Houston Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO determined that new and material 
evidence had not been submitted to reopen claims of 
entitlement to service connection for a bilateral shoulder 
disorder and rheumatoid arthritis of the shoulders.

The Board acknowledges that several statements were received 
from the veteran at the Board in September 1999, within 90 
days following the mailing of notice to the appellant that 
his appeal had been certified and transferred to the Board.  
Pursuant to 38 C.F.R. § 20.1304 (2000), additional evidence 
submitted within 90 days following certification and transfer 
of an appeal to the Board must be referred to the RO for 
review and preparation of a Supplemental Statement of the 
Case (SSOC), unless the benefit or benefits sought on appeal 
may be allowed without such referral, or the veteran 
expressly waives his procedural right to such referral either 
in writing or in the record of the hearing on appeal.  

The veteran has not waived this right to review.  However, 
since the Board has, by this decision, found that new and 
material evidence has been submitted, the Board finds that 
its initial consideration of this evidence was proper, and 
that there was no prejudice to the veteran from the Board's 
consideration of this evidence in the first instance.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a 
bilateral shoulder disorder and rheumatoid arthritis of the 
shoulders on the basis that new and material evidence had not 
been submitted in January 1990.

2.  Evidence submitted since the January 1990 rating decision 
bears directly or substantially upon the issue at hand, is 
not duplicative or cumulative, and must be considered in 
order to fairly decide the merits of the claim.


CONCLUSION OF LAW

Evidence received since the January 1990 decision, wherein 
the RO denied reopening the claims of entitlement to service 
connection for a bilateral shoulder disorder and bilateral 
shoulder rheumatoid arthritis, is new and material, and the 
veteran's claims for those benefits are reopened.  38 U.S.C. 
A. §§ 5104, 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104, 
3.156, 20.1103 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

Service connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.303 (2000).

If not shown during service, service connection may be 
granted for rheumatoid arthritis if manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (2000).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2000).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2000).


Finality-New and Material Evidence

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 20.1103 (2000).

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the VA as to conclusions based on the 
evidence on file at the time VA issues written notification 
in accordance with 38 U.S.C.A. § 5104 (West 1991).

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

If new and material evidence is presented or secured with 
respect to a claim that has been denied, the claim will be 
reopened, and the claim decided upon the merits.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, U.S. Vet. App. No. 95-638 (April 7, 1999); Evans v. 
Brown, 9 Vet. App. 273, 283 (1996).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

If VA determines that new and material evidence has been 
presented under 38 C.F.R. § 3.156(a), the case will be 
decided on the merits.  Wilkinson v. Brown, 8 Vet. App. 263 
(1993).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justice v. Principi, 3 Vet. App. 510, 513 
(1992).
When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 C.F.R. §§ 3.102, 4.3 (2000).

Factual Background

The record indicates that the veteran's service medical 
records relating to his period of active service may have 
been destroyed during a fire at the National Personnel 
Records Center in St. Louis, Missouri in the 1970s.  The 
Board is cognizant that because the veteran's service medical 
records are presumed to have been destroyed, VA's obligation 
to consider the benefit of the doubt rule is heightened.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The evidence which was of record prior to the January 1990 
rating decision wherein the RO denied reopening the claims of 
entitlement to service connection for a bilateral shoulder 
disorder and bilateral shoulder rheumatoid arthritis is 
reported in pertinent part below.

The Board notes that the RO, in a September 1987 decision, 
denied entitlement to service connection for a bilateral 
shoulder disorder and rheumatoid arthritis of the shoulders.  
Evidence available at the time of the September 1987 denial 
consisted of the veteran's service personnel records; his 
July 1986 application for compensation; a notation from NPRC 
that the veteran's service medical records had been destroyed 
in the 1973 fire; and a June 1986 VA hospital discharge 
summary report demonstrating that the veteran had had a left 
total shoulder replacement performed, with a diagnosis of 
rheumatoid arthritis, both shoulders, left worse than right, 
being rendered.

The RO noted that the veteran alleged that he had sustained a 
shoulder injury in 1951.  It also observed that he reported 
having treatment for his shoulder beginning in 1954.  The RO 
also observed that the service medical records could not be 
located and that he had not furnished any available service 
medical records.  The RO further noted that he had been 
hospitalized in June 1986 for treatment of arthritis, which 
had begun in 1973.

In denying service connection, the RO found that there was no 
evidence to show that the veteran had sustained a shoulder 
injury in service.  It also noted that rheumatoid arthritis 
of the shoulders had been diagnosed at a time too remote to 
be related to service. 

In July 1988 the veteran requested that his claim be reopened 
on the basis that there had been a recent discovery of 
duplicate military records at the National Archives.  In 
October 1988 the RO requested that the veteran provide the 
date of his injury, the name of his ship, his unit number, 
and the hospital where he received treatment.  In October 
1988 he responded that he did not have the requested 
information.  He provided a generalized statement of how he 
sustained his injuries and indicated that the hospital where 
he received treatment was located near Tokyo.  

In January 1989 the RO sent a NA Form 13055 form along with a 
request to the NPRC to search for additional records.  Later 
that month, NPRC responded that a search of SGO records had 
yielded negative results.  

In January 1990, the RO informed the veteran that the service 
department had made a search of the discovered Army medical 
records and that no additional records had been found 
relating to his claim.  The RO indicated that no change had 
been made in its previous determination and that the claim 
for service connection was denied.  

Evidence received subsequent to the January 1990 RO denial 
includes the veteran's August 1998 request to reopen his 
previously denied claim; outpatient and hospitalization 
treatment records from the Houston VA Medical Center; and lay 
statements from various individuals received in September 
1999. 

Analysis

The veteran seeks to reopen his claims of service connection 
for a bilateral shoulder disorder and bilateral shoulder 
rheumatoid arthritis.  When a claim is finally denied by the 
RO, the claim may not thereafter be reopened and allowed, 
unless new and material evidence has been presented.  
38 U.S.C.A. § 7105'  38 C.F.R. § 3.104.

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).

In order to reopen a finally denied claim, there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).

Under Evans, evidence is new if not previously of record and 
not merely cumulative of evidence previously of record.

The Board finds that the evidence added to the record since 
the January 1990 decision directly addresses the issue on 
appeal.  The statement received from RS, HB, and JS, all 
corroborate the veteran's statement that he sustained an 
injury while onboard ship in 1952.  The previous denial had 
been on the basis that there was no evidence that the veteran 
had sustained an injury to his shoulders while in service. 

The Board also observes that significant changes in the law 
have been made since the RO's February 1999 decision.

The Board notes that United States Court of Appeals for the 
Federal Circuit (hereinafter, "the Court of Appeals") ruled 
that the Court of Appeals for Veterans Claims (Court) erred 
in adopting the test articulated in Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991); Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).


In Colvin, the Court adopted the following rule with respect 
to the evidence that would justify reopening a claim on the 
basis of new and material evidence, "there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome". Colvin, 1 Vet. App. at 174

The Court clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award a claim for 
service connection.  Evans v. Brown, 9 Vet. App. 273, 284 
(1996) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996) (table).  Rather, it was 
the specified bases for the final disallowance that had to be 
considered in determining whether the newly submitted 
evidence was probative.

The Court then announced a three step test with respect to 
new and material cases.  Under the Elkins test, VA had to 
first determine whether the veteran had submitted new and 
material evidence under § 3.156 to reopen the claim; and if 
so, VA had to determine whether the claim was well grounded 
based on a review of all the evidence of record; and lastly; 
if the claim was well grounded, VA had to proceed to evaluate 
the merits of the claim but only after ensuring that the duty 
to assist has been fulfilled.  Elkins v. West, 12 Vet. App. 
209, 218- 19 (1999).  

The Board observes that newly enacted legislation does away 
with the requirement of well-groundedness, thereby altering 
the second prong of the Elkins three prong test.  H.R. 4864, 
the "Veterans Claims Assistance Act of 2000", signed into 
law November 9, 2000, to be codified at 38 U.S.C.A. 
§ 5103A(c).

The Board further observes that the Court has held that it 
may be prejudicial for the Board to reopen a claim on the 
basis of new and material evidence and then decide that claim 
on the merits, prior to consideration of the claim on the 
merits by the RO.  Bernard v. Brown, 4 Vet. App. 384 (1993).  
In the instant case, the RO has not had the opportunity to 
review this matter in light of the newly enacted legislation.  




The newly added evidence, being neither duplicative nor 
cumulative, in conjunction with the newly enacted 
legislation, bears directly and substantially upon the issue 
at hand, and is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a). 

In light of the foregoing, the Board must conclude that the 
veteran has submitted "new" and "material" evidence to reopen 
his claims for service connection for a bilateral shoulder 
disorder and rheumatoid arthritis of the shoulders.  
38 C.F.R. § 3.156.


ORDER

The veteran, having submitted new and material evidence to 
reopen the claims of entitlement to service connection for a 
bilateral shoulder disorder and rheumatoid arthritis of the 
shoulders, the appeal is granted to this extent.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


The newly enacted legislation provides that upon receipt of a 
complete or substantially complete application, the Secretary 
shall notify the claimant and the claimant's representative, 
if any, of any information, and any medical or lay evidence, 
not previously provided to the Secretary that is necessary to 
substantiate the claim.  

As part of that notice, the Secretary shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, the 
Secretary, in accordance with section 5103A of this title and 
any other applicable provisions of law, will attempt to 
obtain on behalf of the claimant.  H.R. 4864, the "Veterans 
Claims Assistance Act of 2000", signed into law November 9, 
2000, to be codified at 38 U.S.C.A. § 5103(a).

The law provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law further provides that the 
Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  H.R. 4864, the "Veterans Claims 
Assistance Act of 2000", signed into law November 9, 2000, 
to be codified at 38 U.S.C.A. § 5103A(a)(1)-(3).  

Governing law now specifically provides that the duty to 
assist includes obtaining relevant records (including private 
records) that the claimant adequately identifies to the 
Secretary and authorizes the Secretary to obtain, and that 
whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that the Secretary is 
unable to obtain records with respect to the claim.  

The notification must identify the records the Secretary is 
unable to obtain; explain the efforts that the Secretary made 
to obtain those records; and, describe any further action to 
be taken by the Secretary with respect to the claim.  H.R. 
4864, the "Veterans Claims Assistance Act of 2000", signed 
into law November 9, 2000, to be codified at 38 U.S.C.A. § 
5103A(b)(1), (2).  


The law further states that whenever the Secretary attempts 
to obtain records from a Federal department or agency under 
this subsection or subsection (c), the efforts to obtain 
those records shall continue until the records are obtained 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile.  H.R. 4864, the "Veterans Claims Assistance Act 
of 2000", signed into law November 9, 2000, to be codified 
at 38 U.S.C.A. § 5103A(b)(3).  

Current law more specifically provides that the assistance 
provided by the Secretary shall include obtaining the 
following records if relevant to the claim:  

(1) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to active military, naval, or air 
service that are held or maintained by a governmental 
entity.
  
(2) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those 
records.
  
(3) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain.

H.R. 4864, the "Veterans Claims Assistance Act of 2000", 
signed into law November 9, 2000, to be codified at 
38 U.S.C.A. § 5103A(c).  

The law further provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  




An examination is deemed "necessary" if the evidence of 
record (lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  H.R. 4864, the "Veterans Claims 
Assistance Act of 2000", signed into law November 9, 2000, 
to be codified at 38 U.S.C.A. § 5103A(d).  

H.R. 4864, the "Veterans Claims Assistance Act of 2000", 
signed into law November 9, 2000, alters former 38 U.S.C.A. 
§ 5107, and now provides as follows:

(a) Except as otherwise provided by law, 
a claimant has the responsibility to 
present and support a claim for benefits 
under laws administered by the Secretary.

(b) The Secretary shall consider all 
information and lay and medical evidence 
of record in a case before the Secretary 
with respect to benefits under laws 
administered by the Secretary. When there 
is an approximate balance of positive and 
negative evidence regarding any issue 
material to the determination of a 
matter, the Secretary shall give the 
benefit of the doubt to the claimant.

H.R. 4864, the "Veterans Claims Assistance Act of 2000", 
signed into law November 9, 2000, to be codified at 
38 U.S.C.A. § 5107.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claims, and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:


1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard, the RO should request 
that the veteran identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may possess additional records 
referable to treatment of a bilateral 
shoulder disorder and rheumatoid 
arthritis of the shoulders.  

After obtaining any necessary 
authorization or medical releases from 
the veteran, the RO should obtain and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
reports..  

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.

In addition, the RO must review the 
claims file and ensure that any other 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub.L. No. 106-
475 is completed.  



In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  See VBA Fast Letter 
00-87 (November 17, 2000).

3.  The RO should arrange for a VA 
special orthopedic examination of the 
veteran by an orthopedic surgeon or other 
appropriate available medical specialist 
for the purpose of ascertaining the 
nature, extent of severity, and etiology 
of any bilateral shoulder disorder or 
rheumatoid arthritis of the shoulders 
which may be present.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination, and the examination 
report must be annotated in this regard.  
Any further indicated special studies 
should be conducted.  

The examiner must be requested to express 
an opinion as to whether it is at least 
as likely as not that any current 
bilateral shoulder disorder or rheumatoid 
arthritis of the shoulders is related to 
any incident of service origin.  Any 
opinions expressed by the examiner must 
be accompanied by a complete rationale.

4.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination report and required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268, 270-1 (1998).

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should adjudicate 
the claims of entitlement to service 
connection for a bilateral shoulder 
disorder and rheumatoid arthritis of the 
shoulders on a de novo basis, with 
consideration of recently enacted 
legislation.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate consideration, if 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO; however, the veteran 
is hereby notified that failure without good cause shown to 
report for a scheduled VA examination may adversely affect 
the outcome of his claim.  38 C.F.R. § 3.655 (2000).



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals



 


- 16 -


